         Case 3:19-cv-00771-BAJ-RLB        Document 29     04/16/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 JAMES MILLION, ET AL. CIVIL ACTION

 VERSUS

 COS-MAR COMPANY NO. 19-00771-BAJ-RLB

                               RULING AND ORDER

       Before the Court is Plaintiffs Motion for Reconsideration to Judge's

Ruling on Defendants 12(b)(6) Motion to Dismiss, or in the Alternative

Motion for Leave to Amend Plaintiffs Initial Complaint (Doc. 20). For the

reasons provided herein, the Motion is DENIED.

 I. BACKGROUND

       Plaintiffs James Million and his spouse, Gloria Million alleged that Cos-Mar

Company ("Cos-Mar") negligently exposed James to toxic chemicals while he was


employed in the chemical plant industry. (Doc. 1, at ^[ 8). As a result of Cos-Mar's

alleged negligence, James Million was diagnosed with cancer and multiple "severe


life-threatening Pulmonary Embolisms," and allegedly has and will continue to

"suffer permanent injury and damages." (Doc. 1, at U 23).


       Cos-Mar moved to dismiss Plaintiffs claims, arguing that they were barred by

the relevant statute of limitations. (Doc. 11, p. 5). On July 13, 2020, this Court issued

a Ruling and Order granting Defendant's Motion to Dismiss. (Doc. 17). A final

Judgment was entered on the same day. (Doc. 18). Plaintiff now asks the Court to


amend its judgment pursuant to Rule 59(e) or, in the alternative, grant leave to


                                            1
        Case 3:19-cv-00771-BAJ-RLB        Document 29    04/16/21 Page 2 of 5




amend the complaint. (Doc. 20).


 II. LEGAL STANDARD

       A Rule 59(e) motion 'calls into question the correctness of a judgment/"

Templet v. HydroChem Inc., 367 F.3d 473, 478 (5th Cir. 2004) (quoting In re

Transtexas Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002)). "A Rule 59(e) motion 'must

clearly establish either a manifest error of law or fact or must present newly


discovered evidence. Advocare Int'l LP v. Horizon Labs., Inc., 524 F.3d 679, 691


(5th Cir. 2008) (quoting Rosenzweig v. Azurix Corp., 332 F.3d 854, 863

(5th Cir. 2003)). "Rule 59(e) may not be used to raise new legal theories or arguments,

much less ones that contradict verdict forms or instructions that the moving party

proposed to the district court." E.E.O.C. v. St Joseph's Hosp., Inc., 842 F.3d 1333,


1349 (llth Cir. 2016)

      A manifest error is not shown by the disappointment of the losing party/"

rather it is the "wholesale disregard, mis application, or failure to recognize


controlling precedent. Shaw v. Broadcast, corn, Inc., No. 98-cv-2017-P, 2005 U.S.


Dist. LEXIS 34553, at *5 (N.D. Tex. Dec. 20, 2005) (quoting Oto v. Metro. Life Ins.

Co., 224 F.3d 601, 606 (7th Cir. 2000)); see also Guy v. Crown Equip. Corp.,

394 F.3d 320, 325 (5th Cir. 2004) (defining "manifest error" in the appellate review

context as one that is plain and indisputable, and that amounts to a complete


disregard of the controlling law (citation and internal quotation marks omitted)).

Courts have significant discretion in deciding whether to grant a motion to reconsider

under Rule 59(e). Templet, 367 F.3d at 479. Nevertheless, granting a motion for

reconsideration is an extraordinary remedy that should be used sparingly. Id. Thus,

                                          2
         Case 3:19-cv-00771-BAJ-RLB        Document 29     04/16/21 Page 3 of 5




in determining whether to grant a motion to reconsider, courts must balance "the


need to bring litigation to an end" and "the need to render just decisions on the basis

of all the facts." Id.


III. ANALYSIS

           A. Rule 59

       Plaintiffs argue that because Cos-Mar was not reasonably known until


November 8, 2018, the equitable doctrine of contra non valentum should suspend


prescription. The Court addressed this exact argument in its Ruling, finding that

Plaintiffs neglected to provide any evidence, or even to allege, that the cause of action


was not reasonably knowable. (Doc. 17, p. 3). Plaintiffs disagree, and once again


outline the efforts they took to search for all relevant Defendants. (Doc. 20-1, p. 3).


However, Plaintiffs provide no support for the contention that a Plaintiffs' inability

to discover information that was difficult to find means that it was not "reasonably

know able."


       Plaintiffs confuse "diligence for "reasonableness." While lack of diligence is

fatal to a contra non valentum claim, appropriate diligence does not automatically


mean that contra non valentnm is warranted. See Touchet v. Baker Hnghes Inc., 98-


749, p. 5 (La. App. 3 Cir. 2/3/99); 737 So. 2d 821, 824. The Court has no doubt that

Plaintiffs diligently searched for all relevant Defendants, but were hindered by James

Million s memory. However, the law is clear that <(a person whose ignorance of his


cause of action or inability to assert it is the result of his own mental incapacity

cannot claim the benefits of this rule [contra non valentum] unless he has been


interdicted." Corsey v. State, Through Dept. of Corrections, 375 So. 2d 1319, 1323 (La.

                                           3
          Case 3:19-cv-00771-BAJ-RLB           Document 29       04/16/21 Page 4 of 5




1979). The law of prescription focuses on what a plaintiff "knew or should have known

about his potential cause of action, not what they could have known." Wells v. Zadeck,


2011-1232, p. 13 (La. 3/30/12); 89 So. 3d 1145, 1152. Plaintiffs should have known

who James Millions prior employers were. Plaintiffs discovered Cos-Mar by asking

James Million a question during a deposition. (Doc. 20-1, p. 3). Plaintiffs provide no

explanation, other than James Million's health, that indicates why they were unable

to discover Cos-Mar's identity. Because there was no "cause foreign to the person of


the plaintiff to warrant suspending the prescriptive period, Corsey, 375 So. 2d at

1324, Plaintiffs have failed to establish a manifest error in law justify altering the

Judgment on these grounds.


       Plaintiffs also contend that a previously timely filed lawsuit1, tolled the statute

of limitations for any and all other solidary obligors, in reliance on Hoe fly u. Gov't

Employees Ins. Co., 418 So. 2d 575 (La. 1982). (Doc. 20-1, p. 6). This argument is


identical to the one addressed by the Court in its Ruling on Cos-Mar's Motion to

Dismiss. (Doc. 17). This Court declined to expand Hoefly beyond its holding. (Doc. 17,

p. 4). While Plaintiffs "respectfully suggest that the Court's ruling dismissing the

application of Hoefly in the instant matter was improper," (Doc. 20-1, p. 6), they fail

to cite to any ruling by any court which applies Hoefly in a situation similar to the

instant matter. Therefore, Plaintiffs have failed to establish a manifest error of law.


       Because Plaintiffs have not identified a manifest error of law or fact, nor


presented newly discovered evidence, the motion to reconsider is denied.




1 See (No. 17-CV-00060-SDD-RLB, Doc. 98, 113) (dismissing Plaintiffs' claims against Defendants on
summary judgment).
        Case 3:19-cv-00771-BAJ-RLB      Document 29    04/16/21 Page 5 of 5




         B. Leave to Amend

      Leave to amend should be freely given, when requested. See Fed. R. Civ. P.


15(a). However, Plaintiffs did not request leave to amend their complaint in the

opposition to the Motion to Dismiss. See (Doc. 12). The prescriptive period has run,

and Plaintiffs fail to provide any explanation for how they would amend their

Complaint to cure the aforementioned bar on their claims. Therefore, the Court


declines to grant leave to amend.


IV. CONCLUSION

      Accordingly,

      IT IS ORDERED that Plaintiffs Motion to Alter or Amend the Judgment

Pursuant to Fed. R. Civ. P. 59(e) is DENIED.


                                                         :^
                     Baton Rouge, Louisiana, this / ^day of April, 2021




                                      JUDGE BRIAN i, JAC|KSON
                                      UNITED STATES-IUS^RICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
